DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rahkila, EP 0199481 (already of record) in view of Kindron et al, GB 1041995.
Regarding claims 5, 9-10, 17, and 20, Rahkila teaches a method of making pulp form wood chips (see abstract) that include the steps of impregnating the material is chemicals in a first stage, then adding more chemical into the refining stage (see claim 1).  Rahkila teaches the act of two stage impregnating with sodium sulfite family chemicals (page 5 line 4), once before refining and once during (see claim 1). And that the impregnation takes place at 80-100 degrees (se claim 5).
Rahkila teaches the basic overall concept of the claimed invention but is merely silent on a couple of elements.  These elements being that the chemicals are a mixture of sodium sulphite and sodium bisulphite (Rahkila teaches that the chemicals are primarily part of the sodium sulphite family, but otherwise provides no guidance), and is completely silent on the pH of the chemical additions.
In the same field of endeavor of treating wood fibers, Kindron teaches a method of treating wood fibers with a series of impregnation steps (page two talks about a first impregnation step and page 3 talks about the impregnation chemicals in the refining step) that includes sodium sulphite and sodium bisulphite (see example 1).  Kindron further teaches that the desired pH of the first treatment is 5-7 (page 2 line 74), and that the bisulphite treatments are normally done at a pH of 4.5-5 (line 77).  Furthermore examples 14-15 depict the bisulphite treatment at a pH of 4-5 with preferable brightness numbers.
One of ordinary skill in the art at the time of the invention would have found it obvious to utilize the combination of sodium sulphite and sodium bisulphite (as taught by Kindron in the Rahkila method as Rahkila is merely silent to the specific family members of sulphite to utilize and Kindron shows an advantageous brightness of the pulp form the combination of elements performed at the claimed pH ranges (around 7 
Regarding claims 6-8, 18-19, and 21-22, The ranges of the pH are taught as argued above in the combination of Rahkila and Kindron and further stated that the optimal ranges would have been optimizable though routine experimentation as argued above. 
Regarding claims 11-14, Both refences teach an impregnation temperature of the claimed ranges with a preferable range at around 100 C (claims 3 and 5 of Rahkila and examples of Kindron including example 15 which is at 110 c).
Regarding claims 10 and 15-16, Rahkila further teaches the pressure and quantity of the desired chemical cooking amounts (see page 5 and examples).  While Rahkila teaches the amounts in the form of a percentage it is clear to an average artisan to be able to optimize the total amount of additives base don these basic teachings.  As stated above, a showing of unexpected results based on a specific range would be considered if presented as official evidence. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748